UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
_________________________________________________

CHRISTINE MILLS, RUNAKO BALONDEMU,
GERALDINE DUNCAN, PRISCILLA IJEOMAH,
LAWRENCE PERRY, WILLIAM ROWLAND,
DAVID HUBBARD, CLIFTON KNIGHT,
SHARON TAYLOR, and CHARLES MWALIMU,

                                      Plaintiffs,

                       v.                                                    1:04-CV-2205
                                                                               (FJS/AK)
JAMES HADLEY BILLINGTON, Librarian,
Library of Congress,

                              Defendants.
_________________________________________________

APPEARANCES                                          OF COUNSEL

ROSE LEGAL ADVOCATES                                 DAVID L. ROSE, ESQ.
1726 M Street, NW                                    JOSHUA N. ROSE, ESQ.
Suite 203                                            EARLENE W. ROSENBERG, ESQ.
Washington, D.C. 20036
Attorneys for Plaintiffs

OFFICE OF THE UNITED                                 BEVERLY M. RUSSELL, AUSA
STATES ATTORNEY                                      JULIA DOUDS, AUSA
555 4th Street, NW
Washington, D.C. 20530
Attorneys for Defendant

SCULLIN, Senior Judge

                                             ORDER

       Currently before the Court are Defendant's motion to dismiss or, in the alternative, for

summary judgment, see Dkt. No. 172, and Defendant's motion to strike the declarations that

Plaintiffs filed in support of their opposition to Defendant's motion to dismiss, see Dkt. No. 192.

       The Court heard oral argument in support of, and in opposition to, these motions on
March 5, 2013. Consistent with the Court's discussion with counsel at the conclusion of oral

argument, the following constitutes the Court's written resolution of these motions. Accordingly,

the Court hereby

       ORDERS that Defendant's motion to dismiss or, in the alternative, for summary

judgment is DENIED insofar as that motion is based on failure to exhaust administrative

remedies; and the Court further

       ORDERS that Defendant's motion to dismiss or, in the alternative, for summary

judgment is DENIED insofar as that motion is based on the doctrine of res judicata; and the

Court further

       ORDERS that Defendant's motion to dismiss or, in the alternative, for summary

judgment is DENIED without prejudice and with leave to renew insofar as that motion is

based on the doctrine of collateral estoppel. Defendant may renew its motion to dismiss and/or

for summary judgment on this ground, if appropriate, in opposition to Plaintiff's motion for class

certification; and the Court further

       ORDERS that Defendant's motion to dismiss or, in the alternative, for summary

judgment is DENIED without prejudice and with leave to renew insofar as that motion is

based on failure to state a claim. Defendant may renew its motion to dismiss and/or for summary

judgment on this ground, if appropriate, in opposition to Plaintiffs' motion for class certification;

and the Court further

       ORDERS that Defendant's motion for sanctions, which seeks relief in the form of the

dismissal of Plaintiffs' class claims, see Dkt. No. 120, and Defendant's motion for leave to file a

supplemental memorandum in support of that motion, see Dkt. No. 191, are DENIED; and the

                                                 -2-
Court further

          ORDERS that the pending discovery disputes regarding class discovery, including but

not limited to Defendant's motion for a protective order, see Dkt. No. 207, Plaintiffs' motion for

clarification of Magistrate Judge Kay's May 28, 2010 Order, see Dkt. No. 211, and Defendant's

motion to strike the declarations that Plaintiffs filed in support of their opposition to Defendant's

motion to dismiss or, in the alternative, for summary judgment, see Dkt. No. 192, are referred to

Magistrate Judge Kay for resolution; and the Court further

          ORDERS that, within ten days of the date on which Magistrate Judge Kay resolves the

outstanding class discovery issues, the parties shall complete said discovery; and the Court

further

          ORDERS that, within forty days of the date on which Magistrate Judge Kay resolves the

outstanding class discovery issues, Plaintiffs shall file their motion for class certification; and the

Court further

          ORDERS that Defendant shall file its opposition to Plaintiffs' motion for class

certification within fourteen days of the date on which Plaintiffs file their motion for class

certification; and the Court further

          ORDERS that the parties shall not file any further papers either in support of or in

opposition to Plaintiffs' motion for class certification.

IT IS SO ORDERED.

Dated: March 12, 2013
       Syracuse, New York




                                                  -3-